Weaver, C. J.
(dissenting.) — While the plaintiff’s petition is not very definite in its allegations and demands, I .think it broad enough to enable the court to adjudicate and dispose of the entire controversy between the parties. Nor the purposes of this appeal it stands admitted that the plaintiff is entitled to recover damages in at least a small sum, and the failure or refusal of the trial court to provide for its recovery was, I think, erroneous. It is the policy of the law to prevent a multiplicity of suits, and so far as possible put an end to litigation. It seems unfortunate, therefore, that the court having the parties all before it, and having jurisdiction of the subject-matter of the dispute', should think it necessary to leave this petty remnant of the claim unsettled as an open door to further strife.